Citation Nr: 0717833	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for the 
veteran's service-connected left knee patellofemoral 
syndrome, currently rated as 10 percent disabling.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 






INTRODUCTION

The veteran had verified active duty from December 1950 to 
August 1954, and additional two years and eight months of 
unverified service prior to December 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.    

A request for "reconsideration" of a "recent" Board 
decision was received at the RO in May 2001.   Motions for 
reconsideration of a Board decision must be filed with the 
Board of Veterans" Appeals.   38 C.F.R. § 20.1001(b) (2006).


FINDINGS OF FACT

1.	The veteran's left knee disorder is productive of 
patellofemoral syndrome.  

2.	The veteran's left knee disorder is productive of 
degenerative joint disease and pain on motion.      


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent, for 
the veteran's service-connected left knee disorder, have not 
been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2006).    

2.	The criteria for a 10 percent rating, for the veteran's 
degenerative joint disease in the left knee, have been met 
from January 19, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a left knee 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in October 2002, June 2006, and October 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The RO 
informed the veteran of the elements that comprise his claim 
and the evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  The RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claim.  And the RO provided the 
October 2002 notification to the veteran prior to the initial 
adjudication of his claim in October 2002.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).     

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide full notification to the veteran until 
after the initial adjudication.  See Mayfield, supra.  In 
short, the RO did not notify the veteran regarding effective 
dates until later.  See Dingess/Hartman, supra.  
Nevertheless, the Board finds that any presumed prejudice 
here is rebutted in the record, and that proceeding with the 
issuance of a final decision here is appropriate.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  In accordance with Mayfield, 
the RO readjudiated the veteran's claim in February and 
August 2006 Supplemental Statements of the Case.  Moreover, 
the veteran's increased rating claim will be granted in part.  
The RO, in implementing the grant here, can remedy any defect 
regarding notice.  In sum, the Board finds that VA satisfied 
VCAA notification requirements here, despite the timing of 
the notification letters from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examinations.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

In April 1998, the veteran filed an original service 
connection claim for a left knee disorder.  The RO denied 
this claim in an April 1999 rating decision that the veteran 
did not appeal.  That decision became final therefore.  See 
38 U.S.C.A. § 7105, 38 C.F.R. § 20.200.  

In November 2001, the veteran filed a claim to reopen his 
service connection claim for a left knee disorder.  In an 
October 2002 rating decision, the RO granted service 
connection for a left knee disorder, awarding an evaluation 
of 10 percent effective the date of original claim in April 
1998.  In March 2005, the veteran appealed the assigned 
rating to the Board in a timely VA Form I-9.  

In this decision, the Board agrees in part with the veteran's 
increased rating claim.  The Board finds a separate 10 
percent rating warranted here for the veteran's left knee 
arthritis, beginning January 19, 2005.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under 38 C.F.R. § 4.71a 
(2006).  Service connection is currently in effect for the 
veteran's left knee disability under Diagnostic Code (DC) 
5261.  Diagnostic Code 5261 addresses limitation of extension 
in the knee.  In addressing the veteran's claim for increase 
under this provision, the Board will review the criteria 
under DC 5261, in addition to the criteria noted under other 
DCs addressing knee disorders as well.  See 38 C.F.R. § 4.71, 
DCs 5256-5263.    

Diagnostic Code 5256 addresses ankylosis of the knee.  
Diagnostic Code 5257 addresses recurrent subluxation or 
lateral instability.  Diagnostic Code 5258 addresses 
dislocated cartilage in the knee manifested by frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5259 addresses the surgical removal of 
semilunar cartilage.  Diagnostic Codes 5260 and 5261 address 
limitation of motion in the leg.  Diagnostic Code 5262 
addresses impairment of the tibia and fibula.  And Diagnostic 
Code 5263 addresses genu recurvatum.    

The Board also notes the relevance here of DCs 5003 and 5010 
of 38 C.F.R. § 4.71a.  The record indicates trauma to the 
left knee, which implicates traumatic arthritis noted under 
DC 5010.  Moreover, a January 19, 2005 VA radiology 
examination report indicated degenerative joint disease in 
the veteran's left knee, a January 2005 VA examiner diagnosed 
the veteran with moderate degenerative joint disease in the 
left knee, and a March 2005 VA examination report diagnosed 
the veteran with degenerative joint disease in the left knee 
related to trauma.  As the record is not clear whether this 
disorder is associated with the veteran's original service-
connected left knee disorder, the Board will consider the 
symptomatology associated with arthritis when considering 
whether an increased rating is due here.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
favor of the veteran, dictates that such signs and symptoms 
be attributed to the service-connected condition).        

In accordance with guidance provided under DC 5010, traumatic 
arthritis is to be rated under DC 5003 on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  When there is some 
limitation of motion, but which is noncompensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for this disorder with involvement of a major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006).  

Based on a review of the medical evidence noted below, the 
Board finds an increased rating warranted here under DC 5003 
given the medical evidence of record showing arthritis in the 
veteran's left knee.  See VAOPGCPREC 9-98 (August 14, 1998) 
and VAOPGCPREC 23-97 (July 1, 1997).  

The relevant medical evidence of record dated within a year 
of the veteran's November 2001 claim to reopen consists of VA 
treatment records, and VA compensation examination reports 
dated in March 2001 and March 2005.  See 38 C.F.R. § 3.157 
(2006).  

In relevant part, VA medical treatment records show that the 
veteran was treated for a fall as a result of his left knee 
giving way in December 2004.  The relevant records also show 
findings of a normal left knee in a December 2004 x-ray 
report, of minimal spurring and limited degenerative joint 
disease in a January 2005 x-ray report, of moderate 
degenerative joint disease in a January 2005 examination 
report, and of no significant bony abnormality in an August 
2006 x-ray report.   

The March 2001 VA compensation examiner noted the veteran's 
complaints of pain.  The veteran described his pain when 
walking on uneven ground, walking down or upstairs, or on 
inclines.  He stated that his knee occasionally gives way, 
and that he falls occasionally.  On examination, the examiner 
noted that the veteran's left leg was 3/4 of an inch shorter 
than the right leg.  He noted an antalgic gait on the left 
side.  He noted a 5/8 of  inch lift in the veteran's left 
shoe.  He noted extension of -10 degrees and flexion of 130 
degrees.  He noted limitation from pain.  He noted strength 
of 4/5.  He noted pain with side to side movement of the 
patellar, and noted tenderness over the medial joint and pain 
with rotation of the tibia on the femur.  The examiner noted 
that x-rays indicated normal left knee.  The examiner 
diagnosed the veteran with patellofemoral syndrome of the 
left knee.  

The March 2005 VA compensation examiner noted the veteran's 
complaints of pain and his claims that his disorder 
interferes with his daily chores.  The veteran stated that he 
used a brace, an assistive device for walking, and treated 
his disorder with Capsasian cream.  The veteran indicated 
that he could not walk more than a few yards, and indicated 
that he could only stand for 15 to 30 minutes.  He indicated 
that his left knee gives way and is productive of weakness.  
But the veteran indicated no episodes of dislocation, 
subluxation, locking, effusion, or flareups.  On examination, 
the examiner noted a slight left-side limp, but no abnormal 
weight bearing.  The examiner noted passive and active range 
of motion of 0 degrees extension, and 110 to 122 degrees 
flexion, with pain beginning between 80 and 90 degrees.  The 
examiner also found no additional limitation of motion on 
repetitive use.  The examiner noted crepitus, and subpatellar 
tenderness.  And he noted mild instability with the medial 
and lateral meniscus.  As diagnoses, the examiner noted post-
traumatic left knee degenerative joint disease.  The examiner 
finally noted that the veteran's disorder did cause 
limitation with his routine daily activities.  

The Board has closely reviewed and analyzed this evidence.  
As will be further detailed below, the Board finds an 
increased rating unwarranted here based on the knee-specific 
diagnostic codes noted above (DCs 5256-5263).  But based on 
evidence of traumatic arthritis in the veteran's left knee, 
the Board finds an additional 10 percent rating warranted 
here.  See 38 C.F.R. § 4.71, DCs 5003-5010.  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 
9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
recurrent subluxation or lateral instability.  The evidence 
here shows a stable knee.  The Board notes the March 2001 VA 
examiner's finding of mild instability - but this is not the 
recurrent instability required for an increase under DC 5257.  
Diagnostic Code 5258 is not an avenue for increase here 
because, despite the veteran's complaints of pain, the Board 
finds no objective medical evidence of frequent episodes of 
"locking," pain, and effusion into the joint.  Rather, the 
evidence indicates that the veteran denied symptoms of 
locking and effusion in the March 2005 examination.  

Under DC 5259, only a 10 percent rating is authorized so this 
provision would not form the basis for increase.  Under DC 
5260, an increase beyond 10 percent requires flexion limited 
to 35 degrees.  The evidence shows that the veteran's range 
of motion consistently has been shown at 110 degrees flexion 
and beyond.  Under DC 5261, extension limited to 15 degrees 
or higher warrants a rating in excess of 10 percent.  But 
here, the evidence shows the veteran's extension to be 
consistently measured at or below 0 degrees.  

For an increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  Though the March 2001 
examiner noted the veteran's claims of tenderness on rotation 
of the tibia on the femur, the Board does not find this to be 
evidence of tibia-fibula impairment.  And an increase is not 
warranted under DC 5263 as there has not been any findings of 
genu recurvatum here.  

But an increase is warranted under DCs 5003 and 5010.  In 
short, the veteran is entitled to an additional 10 percent 
evaluation based on the evidence of record showing 
degenerative joint disease.  This entitlement arose as of 
January 19, 2005, the date of the VA radiology (x-ray) 
examination report finding degenerative joint disease.    

The Board has considered whether higher ratings are warranted 
for the veteran's service-connected knee disorder based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  
Each examination report indicates that the veteran retains 
full and normal range of motion in his knee, and only has 
minimal pain associated with his knee disorder.  Moreover, 
the separate 10 percent rating granted in this decision 
accounts of the veteran's demonstrated pain on motion.  See 
Lichtenfels, supra.  

The Board has also considered whether an increased rating 
would be due here on an extraschedular basis.  But the Board 
finds unwarranted any such increase.  There is no medical 
evidence of record that the veteran's left knee disorder 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2006).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

And the Board has closely considered the veteran's various 
statements of record.  While these statements may impact a 
Board's findings, laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis or etiology.  Therefore, the 
veteran's statements alone are insufficient to prove his 
claims.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the Board finds a separate 10 percent disability 
evaluation appropriate in this matter, beginning on January 
19, 2005.  See Fenderson, supra.  But the preponderance of 
the evidence is against any additional increase.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to 
be seeking the maximum available benefit even where an 
increase is granted during the appeal period).  The benefit-
of-the-doubt rule does not apply therefore to any claim for 
an additional increase beyond that granted in this decision.  
As such, any such claim for increase must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.	Entitlement to a disability rating in excess of 10 
percent, for left knee patellofemoral syndrome, is denied.        

2.	Entitlement to a separate 10 percent disability 
evaluation, for arthritis in the veteran's left knee, is 
granted from January 19, 2005, subject to regulations 
governing the payment of monetary awards.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


